Honorable L. L. Roberts
Chmnty AuUitor
Hzt0bfnmson County
Stimett , Texas

Dear Sfrr
                               Opinion   Runber o-5223
                               Rer   Whether moneys in county
                                     lateral  road fund may be
                                     invested in obligations   of
                                     the United States of America.
          We have received your letter of April 14, 1943, in which
$a~ ask the opinion of this department upon the following queatlon:
            '%oes the County have legal authority   to invtist money I.XI
      the Lateral Road Fund of the County ih 'United States of
      Amarias y/8 Percent l?easury Certifioates    of Indebtedness of
      Series B-1944',   or other U. 3. bonds?"
                          - .
            Article  6674Q-8 (c), Vernon's Annotated Civil Statutes,
provf8eu as follows:
            "It shall be unlawful  for any county judge or any county
     commissioner,    while sating in his offialal     capaolty or other-
     wfse, to uses any money out of the lateral      road acoount for
     any pqose      exoept the purposes enumerated in this Act.      If
     a7ky county judge or any aounty commissioner shall knowingly
     expend or use, or vote for the use or agree to expend or use
     any sum of money aocruing to any county in this state from
     the lateral   road accounts,  for~any $rupose not authorleed-~bj
     this Act, or shall knowingly make any false statement        aon-
     cieimfng the expenditure of any such money, he shall be deemed
     guilty of a felony and upon conviction       shall be punished by
     c:oEfinement in the Stbte Penitentiary     for not leas than two
     (2) years nor more than five (5) 'gears."
RonoPable    L. L. Roberts,    page 2 (O-5223)


            On October 15, 1942, this depar’&uent i% Opi~~iox:Y!o. O-
4906 ruled that, in view of Art.‘Lole 66788-8(a),  mon@y fn ‘t*.:~
lateral  road fund of a ootmty may not be l&vested in*,‘~CkC%&3ksks
War Savings   Bonds.  Unless our statutes have bsea okanged, we PX-Z:
hold that the m3.e of law ~0~Oea       In opinion ~o;c-%m5 fs ep-
plicable  to yozne question and compels a negatfve  amwc(qnr,
             The Forty-eighth Legislature,      now iar ae,as5z0 pale& Smate
Bfll No. 199, which bill was approved          by the G~VSYZXJP  0~~.Ap%Z
12, 1943. Section 1 of Senate Bill.Ho.           199 awb~m%wxd %a fn-
vestmenti of State funds in obligations         of the Usait~~C&%a~%~   ~u:&Y?
certain condftions e Section 2 of said          bill applies   to ,$?m poll-Z-,f@al
subdivfsions    of the State and provides       as follows!
               “That any polltloal    subdivialon     of the 3ta’ts of Texas
        which heretofore     has issued and sold bonds am? fs ?.~a:??&
        to obtain labor and materials ‘to oarry out the pi-xose           for
        which the bonds were issued may invest the psocesc”.s of sz!r.oh
        bonds now on hand ln deferis& bonds OS otkcuz?05lfga’kLe.ux;“~s     of-
        the Unftea States of America; prbvided, kloweve~~ %&I%V&Y:.-
        ever war time or any other regulations shall perz~II%sula11
        polftical   subdivisions    to aaquire the necessagg 1aSoc and
        materials,   the obligations    of the United Stats6 tiU ?&&ah
        said proceeds are invested shall be sold or redeemed. and
        the proaeeds of said obligations        6hal.J. be used for %kmp~u?pose
        for whleh the bonds of srag auoh polltical         sube?ivlsLous w~zw
        authorir;ed. ”
           You will notioe   that Section  2 iar limited &I?.scope to the
ppoceeda of bonds which have heretofore     been issued bnt w%L~k
proceeds can not be used to oa%rf out the p!z??pBse fey wbieh the bonds
were Issued because of laok of mater4ala     and labor.   Setitlon~ 2,
therefore,  does not affect the situatiion under oonsP&%%i-Bon, nor
floes it ohange the principles   of law amoun%ed In Opfaio~ %z. 0-@Xk
You are, thcwefo~e, respectfu19y    advised that yap q$esXan fs
amwersd in the negat,ive.
             A copy OP Opinion No. O-4906        is herewLth enclose&.
                                          very truly    yours
                                      ATTORIQZY
                                              GElQ!EALOF ‘TECA3

                                      By /s/     George W. Sparks
                                                 George W. Sparks
GWS-s                                            Assistant        APPROVED
              ~~~~~~~~~~lg43                                 OPINION co!4BwPTEE
Rncl,
              ATTORNEY
                     @ENEfUL